Name: Commission Regulation (EEC) No 3761/85 of 27 December 1985 adapting Regulation (EEC) No 2329/85 concerning soya beans, by reason of the accession of Spain and Portugal
 Type: Regulation
 Subject Matter: plant product;  Europe;  European construction
 Date Published: nan

 No L 356/66 Official Journal of the European Communities 31 . 12 . 85 COMMISSION REGULATION (EEC) No 3761/85 of 27 December 1985 adapting Regulation (EEC) No 2329/85 concerning soya beans , by reason of the accession of Spain and Portugal Mercadoria a por a disposiÃ §Ã £o de um transformador  artigo 14, paragrafo 1 do regulamento (CEE) n ? 2329/85' 2 . In paragraph 2, under (b) : Destinado a ser transformado para producciÃ ³n de aceite o con vistas a otras utilizaciones en la alimenta ­ ciÃ ³n humana o animal , conforme a las disposiciones del artÃ ­culo 3 apartado a) del Reglamento (CEE) n ° 2194/85'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 396 thereof, Whereas, by reason of the accession of Spain and Portugal and in accordance with Article 396 of the Act of Acces ­ sion , Regulation (EEC) No 2329/85 of 12 August 1985 laying down detailed rules for the application of the special measures for soya beans ('), as last amended by Regulation (EEC) No 3463/85 (2), should be adapted ; Whereas, pursuant to Article 2 (3) of the Treaty of Acces ­ sion , the institutions of the Community may adopt before accession the measures referred to in Article 396 of the Act, these measures to enter into force only subject to and on the date of the entry into force of the said Treaty, HAS ADOPTED THIS REGULATION : Article 1 The following terms are added to Article 14 of Regulation (EEC) No 2329/85 : 1 . In paragraph 1 , under (b) : Destinado a ser trasformado para produÃ §Ã £o de oleo, ou com vista a outras utilizaÃ §Ã µes na alimentaÃ §Ã £o humana ou animal , conforme previsto no artigo 3 ponto a) do regulamento (CEE) n ? 2194/85'. Article 2 'MercancÃ ­a para poner a disposiciÃ ³n de un transfor ­ mador  artÃ ­culo 14, pÃ ¡rrafo 1 , del Reglamento (CEE) n ° 2329/85 '. This Regulation shall enter into force on 1 March 1986 subject to the entry into force of the Treaty of Accession of Spain and Portugal . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 December 1985 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 218 , 12 . 8 . 1985 , p . 16 . 0 OJ No L 332, 10 . 12 . 1985 , p . 27 .